 



EXHIBIT 10.1
Execution Version
WAIVER AND CONSENT
     This Waiver and Consent is made this 28th day of April 2008, between Max &
Erma’s Restaurants, Inc., a Delaware corporation (the “Borrower”) and National
City Bank, a national banking association, in its capacity as agent under the
Credit Agreement (as defined below) and as the sole lender under the Credit
Agreement (National City Bank, in each such capacity, the “Lender”).
RECITALS
     A. The Lender and the Borrower have entered into a Sixth Amended and
Restated Revolving Credit Agreement dated as of May 4, 2006 (as amended from
time to time, the “Credit Agreement”), providing for extensions of credit by the
Lender to the Borrower, which was amended by Amendment No. 1 dated as of
December 14, 2006, by a letter agreement dated September 4, 2007, and by a
certain Forbearance Agreement dated as of October 26, 2007 (the “Forbearance
Agreement”).
     B. In connection with the extensions of credit from the Lender to the
Borrower, the Borrower has executed and delivered to the Lender promissory
notes, security agreements, mortgages, assignments, intercreditor agreements and
other documents, instruments and agreements (together with the Credit Agreement
and the Forbearance Agreement, the “Loan Documents”).
     C. Pursuant to the terms of the Forbearance Agreement, the Borrower was
obligated to diligently pursue a Capital Transaction (as defined in the
Forbearance Agreement). The Borrower contemplates entering into a definitive
agreement and plan of merger (the “Definitive Agreement”) with an entity over
which Gary Reinert, Sr. (“Reinert”) maintains voting and ownership control
(“Acquiror”), and a wholly-owned subsidiary of Acquiror (“Merger Sub”), pursuant
to which Merger Sub will be merged with and into the Borrower (the “Merger”),
whereby the Borrower is the surviving corporation and Acquiror is the sole owner
of all the capital stock of the Borrower. The closing (the “Closing”) of the
Merger will occur as specified in the Definitive Agreement and the Merger will
be effective (the “Effective Time”) as set forth in the certificate of merger to
be filed in accordance with the Delaware General Corporation Law at or prior to
the Closing (all of the foregoing, the “Reinert Transaction”).
     D. The Borrower is unwilling to enter into the Definitive Agreement or the
Reinert Transaction if doing so would cause a breach or default of any of the
Loan Documents, and the Lender is willing to give its consent and agreement to
the Reinert Transaction under the terms and conditions set forth herein.
AGREEMENTS
     In consideration of the mutual agreements of the parties, the Lender and
the Borrower agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions. The Recitals are incorporated into the parties’ agreements
as if fully rewritten. Unless otherwise defined, initial capitalized terms have
the meanings given to them in the Credit Agreement.
     2. Consent and Waiver for Definitive Agreement. The Lender consents to the
execution and delivery by the Borrower of the Definitive Agreement and the
performance by the Borrower of its respective agreements in the Definitive
Agreement. The Lender agrees that the execution and delivery by the Borrower of,
and the performance by the Borrower of its respective agreements in, the
Definitive Agreement, individually or in the aggregate, will not constitute an
Event of Default or Default under the Credit Agreement or a breach or default
under any of the Loan Documents, all such Defaults, Events of Default, breaches
or defaults being waived. To the extend necessary, the Credit Agreement and the
Loan Documents are deemed to be amended expressly to permit the execution,
delivery and performance of the Definitive Agreement. The Lender further agrees,
and consents, to the execution of a consent and waiver with respect to the
Definitive Agreement by the Subordinated Creditor (as defined in the
Intercreditor Agreement dated as of May 5, 2006, among the Lender, the Borrower
and FM Mezzanine Partners, LLC) and by Donal H. Malenick and any amendment of
their respective loan documents in connection therewith. Without in any way
limiting the generality of the forgoing, the Lender, for the benefit of the
Subordinated Creditor, hereby consents to the purchase and sale of $1,500,000 in
principal amount of the Subordinated Debt by the Subordinated Creditor to
Reinert, and acknowledges and agrees that the payment of the purchase price
thereof is not prohibited under that certain Subordination Agreement, dated as
of May 5, 2006 (as amended, restated or otherwise modified from time to time,
the “Subordination Agreement”), among the Borrower, the Subordinated Creditor
and the Lender, and waives any provision of the Subordination Agreement which
would otherwise prohibit the payment, acceptance or retention of such payment to
the Subordinated Creditor. The Lender further agrees to the terms of the Waiver
and Consent between the Borrower and Mr. Malenick modifying the conversion right
contained in the promissory note of Mr. Malenick and clarifying the maturity
date of such note.
     3. Consent and Waiver for Reinert Transaction. The Lender consents to the
Reinert Transaction and agrees that neither the execution and delivery of the
agreements of the Borrower for the Reinert Transaction, the closing of the
Reinert Transaction, nor the consummation of the transactions contemplated by
the Reinert Transaction, individually or in the aggregate, will constitute a
Default or Event of Default under the Credit Agreement or a breach or default
under any of the Loan Documents, all such Defaults, Events of Default, breaches
or defaults being waived. To the extent necessary, the Credit Agreement and the
Loan Documents are deemed to be amended expressly to permit the Reinert
Transaction. Without limiting the generality of the foregoing, the Lender agrees
that the execution and delivery of the agreements for the Reinert Transaction,
the closing of the Reinert Transaction and the consummation of the transactions
contemplated by the Reinert Transaction will not constitute a violation of
Section 6.1(d) Merger, Consolidation and Sale of Assets; Change of Control;
Change of Management of the Credit Agreement. The Lender further agrees, and
consents, to the execution of a consent and waiver with respect to the Reinert
Transaction by the Subordinated Creditor (as defined in the Intercreditor
Agreement dated as of May 5, 2006, among the Lender, the Borrower and FM

2



--------------------------------------------------------------------------------



 



Mezzanine Partners, LLC) and by Donal H. Malenick and any amendment of their
respective loan documents in connection therewith.
     4. Conditions to Effectiveness of Consent and Waiver. (a) The consent and
waiver set forth in Paragraph 2 above is effective upon the satisfaction of the
following conditions:

  (i)   The Borrower and the Lender each have executed and delivered two
originals of this Waiver and Consent; and     (ii)   Each of the Subordinated
Creditor (as defined in the Intercreditor Agreement dated as of May 5, 2006,
among the Lender, the Borrower and FM Mezzanine Partners, LLC) and Donal H.
Malenick has entered into a waiver and consent agreement consenting to the
Borrower entering into the Definitive Agreement, waiving any defaults that
otherwise might have occurred by virtue of the execution and delivery of the
Definitive Agreement or the performance by the Borrower of its agreements in the
Definitive Agreement, and consenting to the amendment of loan documents by the
Lender in connection therewith.

     (b) The consent and waiver set forth in Paragraph 3 above is effective upon
the satisfaction of the following conditions, in addition to the satisfaction of
the conditions for effectiveness set forth in (a) above:

  (iii)   Each of the Subordinated Creditor and Donal H. Malenick has entered
into a waiver and consent agreement consenting to the execution and delivery of
the agreements of the Borrower for the Reinert Transaction, the closing of the
Reinert Transaction, and the consummation of the transactions contemplated by
the Reinert Transaction; agreeing that none of the foregoing, individually or in
the aggregate, will constitute a breach or default under any loan documents;
waiving any breaches or defaults arising from the Reinert Transaction; and
consenting to the amendment of the Credit Agreement and the Loan Documents as
contemplated by this Waiver and Consent.     (iv)   Acquiror has entered into an
escrow agreement pursuant to which the shares of the Borrower acquired by
Acquiror will be held in escrow pending payment to the Lender of the
indebtedness under the Credit Agreement.

     5. Amendment to Forbearance Agreement. Section 2.5 of the Forbearance
Agreement is amended to replace “June 30, 2008” with “September 30, 2008” in
both instances.

3



--------------------------------------------------------------------------------



 



     6. Counterparts. This Waiver and Consent may be executed in counterparts
which, taken together, constitute one agreement. This Waiver and Consent may be
executed in duplicate originals.
[signature page follows]

4



--------------------------------------------------------------------------------



 



     Executed and delivered as of the date set forth above.

              BORROWER:   LENDER:
 
            MAX & ERMA’S RESTAURANTS, INC.   NATIONAL CITY BANK, as Agent and as
Lender
 
           
By:
  /s/ William C. Niegsch, Jr.   By:   /s/ Michael D. Davis
 
           
 
  William C. Niegsch, Jr.       Michael D. Davis
 
           
Its:
  Executive Vice President and Chief Financial Officer   Its:   Vice President

5